UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNIT ED STATES OF AMERICA, Oo °
Plaintiff, MEDICAL ORDER
-against- 21 MAG 6830
JASON BRANDT,
Defendant.
pee tr pene eee eee eee x

TO THE WARDENS OF THE WESTCHESTER COUNTY JAIL, OR ANY OTHER
DETENTION FACILITY:

The above-named defendant has been remanded to the custody of the U.S. Marshals
following an appearance before this Court. During the proceeding, defense counsel informed the
Court that the defendant needs reading glasses.

The Court directs the Correctional Facility to provide the defendant with the necessary
eyewear.

Dated: July 15, 2021
White Plains, New York

SO ORDERED:

COON feet hat LP eo fF) Cae lp ye

JUDITH C. McCARTHY
United States Magistrate Judge

 

 
